NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 19 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PHILLIP REED, an individual,                     No. 12-55718

              Plaintiff - Appellant,             D.C. No. 2:11-cv-03776-JHN-JC

  v.
                                                 MEMORANDUM*
SERGIO JIMENEZ, Los Angeles County
Sheriffs Deputies [No. 476229];
ALBERTO HERNANDEZ, Los Angeles
County Sheriffs Deputies [No. 460887],

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                  Jacqueline H. Nguyen, District Judge, Presiding

                              Argued August 8, 2013
                             Submitted March 19, 2014
                               Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      In an appeal arising from the same incident at issue in Reed v. Baca, No. 11-

56429, plaintiff Philip Reed appeals both the district court’s grant of summary

judgment to the named defendants and its dismissal of the unnamed defendants.

      We review a grant of summary judgment de novo, Fed. Trade Comm’n v.

Stefanchik, 559 F.3d 924, 927 (9th Cir. 2009), and we affirm the grant of summary

judgment to Officers Jimenez and Hernandez for the reasons explained in our

disposition in Reed v. Baca, No. 11-56429.

      We review for abuse of discretion the court’s dismissal of the unnamed

defendants due to Reed’s failure to serve them with process within 120 days of

filing. Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), overruled on other

grounds by Sandin v. Conner, 515 U.S. 472, 483–84 (1995). The district court

properly held that because Federal Rule of Civil Procedure 4(m)’s 120-day

requirement for service “is in direct collision” with California law, it must apply

Rule 4(m). Hanna v. Plumer, 380 U.S. 460, 472 (1965). Reed could not show any

significant effort to obtain the names of the defendants he wished to serve in the

255 days following the filing of the complaint. Therefore, the district court did not

abuse its discretion when it concluded that Reed did not demonstrate good cause to

extend the time for service.

      The district court’s judgment is AFFIRMED.